           Case 3:14-cr-00958-GPC Document 91 Filed 08/19/20 PageID.230 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT                                  O RJuG 1 9 2020
                                          SOUTHERN DISTRICT OF CALIF RNI .____ _ _ _ _ _                              J,
             UNITED STATES OF AMERICA                                JUDGMENT N,a.i~W~~~~iNIA
                                                                     (For Revocation o       · n or Su ervised Rele.a£f'!ITY
                                                                     (For Offenses Committed On or After November C1987)
                               V.
         FRANCISCO JAVIER GASCA-RUIZ (I)
                                                                        Case Number:        3:14-CR-00958-GPC

                                                                     Paul Allen Barr
                                                                     Defendant's Attorney
REGISTRATION NO.               31334-298
•-
THE DEFENDANT:
~    admitted guilt to violation ofallegation(s) No.        1

D    was found guilty in violation ofallegation(s) No.
                                                          ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            1                     Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     August 19, 2020-


                                                                     HON. GONZALO P. cuiir:=:
                                                                     UNITED STATES DISTRICT JUDGE
           Case 3:14-cr-00958-GPC Document 91 Filed 08/19/20 PageID.231 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

. DEFENDANT:              FRANCISCO JAVIER GASCA-RUIZ (1)                                          Judgment - Page 2 of 2
 CASE NUMBER:             3:14-CR-00958-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 12 months (6 months to run consecutive to sentence in case 19CR4781-AJB).




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




·•     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:

       •     at                             A.M.              on

       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •     as notified by the United States Marshal. ·
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3: 14-CR-00958-GPC
